DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the claims, the prior arts of record and applicant’s remarks it appears that the allowance of claims 1, 4-6, 8, 9, 11-13, 15, 16, 18, 19, 21, 22 and 24-28 is appropriate. The prior arts of record fails to teach that the partition including a first side and a second side vertical to the first side; a first pad in the first side; a second pad in a side facing the first side; and a third pad in the second side, the third pad including a same material as a material of the second pad, wherein the first pad and the second pad include a material differing from a material of the partition, wherein the partition has a same edge contour shape as the display panel, and wherein an end of the first pad and an end of the second pad are disposed toward the at least one sound generating device as claimed in claim 1. Regarding claim 9, it recites that the first partition including a first side and a second side vertical to the first side; at least one first pad in the first region, and the at least one first pad being in the first side; at least one second pad facing the first pad; and the at least one third pad in the second side, the at least one third pad including a same material as a material of the at least one second pad, wherein the at least one first pad and the at least one second pad include a different material from a material of the first partition, wherein the partition has a same 
Claims 4-6 and 8 are allowed for their dependency from independent claim 1.
Claims 11-13, 15, 16, 18, 19, 21, 22 and 24-28 are allowed for their dependency from independent claim 9.
3.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653